Case 1:17-cv-01323-MN Document 362-2 Filed 04/30/21 Page 1 of 1 PageID #: 10395




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2021, I electronically filed Plaintiff’s First Amended

Complaint and a redlined version of the same with the Clerk of Court using CM/ECF, which will

send notification of such filing(s) to all parties to this matter registered for CM/ECF.



                                                       Dated: April 30, 2021

                                                       /s/ Gabriel Hopkins
                                                       Gabriel Hopkins
                                                       Consumer Financial Protection Bureau
                                                       1700 G St. NW
                                                       Washington, DC 20552
                                                       gabriel.hopkins@cfpb.gov
                                                       202-435-7842

                                                       Attorney for Plaintiff
                                                       Consumer Financial Protection Bureau
